Title: General Orders, 5 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s-House [West Point]Sunday Septr 5th 1779.
          Parole Islington—  C. Signs Harlow. Grafton.
        
        A Captain from General Paterson’s brigade and a Subaltern from each of the other Massachusetts brigades are to repair forthwith to

Springfield to receive the New-Levies from said State; They will call at Head-Quarters for their orders except the one from General Glover’s brigade who will receive his from the Captain.
        At the General Court Martial whereof Coll Marshall is President the 1st instant, Captain Ashmead of the 2nd Pennsylvania regiment was tried for “Disorderly behaviour in the Light-Infantry Camp and refusing to depart from Colonel Butler’s regiment when ordered.”
        The Court are unanimously of opinion that Captain Ashmead is not guilty of the charge exhibited against him and do acquit him with honor.
        It is with real regret the General finds it out of his power to approve the sentence of the court without contradicting his own judgment; Whatever may have been the Propriety or Impropriety of Colonel Butler’s conduct in refusing Captain Ashmead the command of the Light Infantry Company and puting him in Arrest with the attendant circumstances, on which the General wishes not at present to pass an opinion, Captain Ashmead’s conduct in disobeying the Arrest, coming upon the parade and in defiance of Colonel Butler’s orders to the company, declaring that if any non commissioned officers and privates should disobey him he would confine them for it, and swearing he would have the command, was certainly irregular and disorderly.
        Captain Ashmead appears to have carried the principle of a written Arrest too far; for necessity often requires that verbal ones, should be, for the present obligatory and the common practice of Armies justifies them.
        If Captain Ashmead conceived himself injured and irregularly deprived of his proper command, the true line of conduct would have been to have demanded justice & reparation, by complaining first to General Wayne and if he did not pay proper attention to it, afterwards to the Commander in Chief.
        Open defiance and opposition from an inferior to his superior officer upon a parade must in every well regulated army be deemed a breach of order and discipline.
        Captain Ashmead is released from Arrest and to wait further orders for his destination.
      